       Case 9:20-cv-00683-BKS-DJS Document 24 Filed 05/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRIAN BAGLEY,

                                      Plaintiff,                      9:20-cv-00683 (BKS/DJS)

v.

CHRISTOPHER MILLER, et al.,

                                      Defendants.


Appearances:

Plaintiff, pro se:
Brian Bagley
17-B-0112
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

For Defendants:
Letitia James
Attorney General for the State of New York
Konstandinos D. Leris
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Brian Bagley, a New York State inmate proceeding pro se, commenced this civil

rights action under 42 U.S.C. § 1983 asserting claims arising out of his incarceration at the Green

Haven Correctional Facility. (Dkt. No. 1). On November 12, 2020, Defendant Christopher Miller

filed a partial motion to dismiss under Fed. R. Civ. P. 12(b)(6), seeking to dismiss the claims

against him for failure to allege his personal involvement in the alleged constitutional violations.

(Dkt. No. 16). Plaintiff filed a response on January 22, 2021. (Dkt. No. 22). This matter was
       Case 9:20-cv-00683-BKS-DJS Document 24 Filed 05/04/21 Page 2 of 2




referred to United States Magistrate Judge Daniel J. Stewart who, on April 8, 2021, issued a

Report-Recommendation recommending that Defendant’s motion to dismiss be granted because

Plaintiff had failed to allege that Defendant Miller had, through his own individual actions,

violated the constitution, as required by Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020).

(Dkt. No. 23). Magistrate Judge Stewart advised the parties that under 28 U.S.C. § 636(b)(1),

they had fourteen days within which to file written objections to the report, and that the failure to

object to the report within fourteen days would preclude appellate review. (Dkt. No. 23, at 5–6).

No objections have been filed.

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 23) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendant Miller’s partial motion to dismiss (Dkt. No. 16) is

GRANTED; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.

Dated: _________________
        May 4, 2021
       Syracuse, New York




                                                  2
